Brogden, J.
The records of this Court and of courts generally, disclose a variety of contracts between oil companies and the operators of filling stations. The written contract between the parties specified that *463tbe defendant leased the equipment to the plaintiff “for installation and use.” Although, the contract further provided that the alleged lessee should keep the equipment in repair, nevertheless it was the duty of the defendant to furnish to the plaintiff equipment reasonably suitable for the purposes contemplated by the parties. The defendant was desirous of selling its products, if possible, and undertook to furnish equipment for hire to facilitate such sale. Consequently it knew that the installation or furnishing of defective equipment would occasion loss to the operator or dealer. Manifestly, if defects developed after installation and furnishing, it was the duty of the plaintiff to make repairs, but there is no evidence in the record tending to show that the equipment so furnished was defective at the time it was placed in the custody of the plaintiff. See Andrews v. Oil Company, ante, 268, 12 A. L. R., 766, et seq.; 61 A. L. R., 1333, et seq., and Rushing v. Texas Co., 199 N. C., 173, 154 S. E., 1.
Notwithstanding the liability imposed by law, the plaintiff signed an agreement contracting to “exonerate the company and hold it harmless from all claims, suits and liabilities of every character whatsoever and howsoever arising from the existence of such equipment.” There is no allegation of fraud or mistake, or other available equity, and hence the contract which the parties have made, must be interpreted according to its terms. The language referred to is broad and comprehensive and clearly imports a release from claims arising from the existence of the equipment. Therefore, the principle of law declared in Singleton v. R. R., 203 N. C., 462, is applicable and determinative.
No error.